Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 85, 86, 87, 90, and 92 are pending.
	Claims 94-95 are cancelled by Examiner' s amendment below.
	Claim 86 is amended by Examiner' s amendment below.
	Claims 85, 86, 87, 90, and 92 are allowed. 

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Mr. Roy Gross on 07/21/2021.
Please amend the claims with respect to the claim set filed on 07/07/2021.
	Cancel claims 94-95.
86. (Currently Amended) The plant according to claim 85, wherein said plant has at least [[one]] two plant improving [[trait]] traits as compared to a plant of the same [[genus]] species lacking said transgene.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims all require plants comprising a transgene that is at least 90% identical to SEQ ID NO:213 and able to confer on the traits listed in claim 85. There is no teaching or suggestion in the prior art of a polypeptide with at least 90% identity to SEQ ID NO:213, let alone any teaching of the function of such a polypeptide. Accordingly, claims 85, 86, 87, 90, and 92 are allowed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663